IN THE COURT OF COMMON PLEAS FOR THE STATE OF
DELAWARE IN AND FOR NEW CASTLE COUNTY

WYKEEMA GRIFFIN,
Appellant/Plaintiff-Below,
Case No. CPU4-20-000793

V.

EDGAR RAMIREZ
d/b/a LATINOS AUTO REPAIR,

444 a a ad

Appellee/Defendant-Below.

Submitted: October 26, 2020
Decided: November 18, 2020

Wykeema Griffin Edgar Ramirez
220 City View Ave. 3310 Wrangle Hill Road
Wilmington, DE 19802 Suite 104
Pro Se Appellant Bear, DE 19701
Pro Se Appellee
ORDER

Pro se Appellant, Wykeema Griffin, brings this appeal from Justice of the
Peace Court. The Justice of the Peace Court hearing was held on January 13, 2020
and judgment was entered on January 29, 2020. Appellant docketed this appeal with
the Court of Common Pleas on February 14, 2020.

On September 9, 2020, Appellee requested a continuance of trial based upon
a lack of discovery and his inability to afford a lawyer. On October 12, 2020, the

Court held a hearing on Appellee’s motion, during which time the Court raised the
issue of timeliness of the appeal.! A review of the docket reflects that Appellant
filed her appeal 16 days after the trial court entered its order, making her appeal
untimely by one day. At the hearing, the Appellant was not prepared to address the
question of whether this Court has the authority to extend a jurisdictional filing
deadline. Therefore, the Appellant was given two weeks in which to submit briefing
on the issue.

On October 15, 2020, Appellant submitted briefing in which she argues that
because certain administrative milestones had occurred in her case (i.e. mediation
and pre-trial conference), her appeal should be considered timely filed. Pro se
Appellee did not file a response. In support of her argument, Appellant cited four
federal cases, none of which warrant a deviation from the 15-day rule in this case.
Most of the cases presented by Appellant focus on the “unique circumstances”
doctrine, which provides an appellate court with an equitable basis to consider
appeals that would otherwise be dismissed for being filed out of time. The United
States Supreme Court invalidated the “unique circumstances” doctrine in 2007 with
its decision in Bowles vy. Russell. The Bowles Court made it “clear that the timely
filing of a notice of appeal in a civil case is a jurisdictional requirement,” making the

“unique circumstances” doctrine illegitimate.”

 

' The Court is aware of the unfortunate timing of this issue, as the matter had been pending for several months and
trial in the matter had been scheduled to begin on October 27, 2020.
? Bowles v. Russell, 551 U.S. 205, 214 (2007).
It is settled law in Delaware that the timely filing of an appeal is a
jurisdictional necessity.* As such, if an appeal is untimely filed, then the Court lacks
the authority to consider it. Pursuant to 10 Del. C. §9571, a party has 15 calendar
days, starting the day after a judgment is ordered by the Justice of the Peace Court,
to file an appeal to the Court of Common Pleas for a trial de novo. Based on a review
of the record, the Appellant filed her appeal on February 14, 2020, one day past the
deadline. The Court is sensitive to Appellant’s argument, particularly as it relates to
the advanced progression of her case. Nevertheless, the Court is bound by the
jurisdictional constraints imposed by the statute. As Appellant’s appeal was
untimely filed, this Court does not have jurisdiction over the matter and it must be
DISMISSED.

IT IS SO ORDERED this 18" day of November, 2020.

it)

[Monica A. Horton
Judge

cc: Ms. Patricia Thomas, Civil Clerk

 

3 Greenwell v. State, 220 WL 6041975 (Del. Oct. 12, 2020); Scott v, Draper, 371 A.2d 1073 (Del. 1977); De Felice
v. Nelson, 2016 WL 615749 *1 (Del. Ct. Com. Pl. Feb. 1, 2016).